IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-22-00337-CV

                      IN THE INTEREST OF L.T., A CHILD



                           From the County Court at Law
                                 Ellis County, Texas
                             Trial Court No. 105524CCL


                            MEMORANDUM OPINION


       On October 17, 2022, Joseph LaFleur, the attorney ad litem for L.T., filed a notice

of appeal challenging the trial court’s final judgment denying the petition in intervention

filed by L.T.’s grandparents and awarding permanent managing conservatorship of L.T.

to the Department of Family and Protective Services. Thereafter, on December 12, 2022,

LaFleur filed a notice of nonsuit, which we construe as a motion to dismiss this appeal.

In this filing, LaFleur indicates that “the interest of L.T. can be met, and in fact are being

met, by methods other than continuing this Appeal.”

       After review, we grant LaFleur’s motion to dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1).
                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
*(Chief Justice Gray dissenting with a note)
Motion granted
Opinion delivered and filed December 21, 2022
[CV06]

*(Chief Justice Gray dissents from the Court’s judgment dismissing the appeal. A
separate opinion will not issue.)




In the Interest of L.T., a child                                          Page 2